Citation Nr: 0637874	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-02 882	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a higher initial rating than 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
to include as secondary to Agent Orange.

3.  Entitlement to service connection for a prostate 
disability, to include as secondary to Agent Orange.

4.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange.  



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the veteran service connection for PTSD and 
assigned a 30 percent rating, and denied service connection 
for eczema, chronic prostatitis, and hypertension.  During 
the course of the appeal, the veteran's PTSD rating was 
increased to 50 percent in August 2004, and to 70 percent in 
September 2004.  

Although the issue of an earlier effective date for PTSD had 
been in appellate status, the veteran withdrew said issue in 
a June 2006 statement.  

In April 2005, the Board granted the veteran a total 
disability rating based on individual unemployability (TDIU) 
and Dependents' Educational Assistance (DEA) benefits under 
Chapter 35.  The veteran disagreed with the effective date 
assigned, and the RO issued a supplemental statement of the 
case in March 2006.  However, these issues are not in 
appellate status, because the veteran indicated in the June 
2006 statement that he wished to withdraw the effective date 
issues.  


FINDING OF FACT

On October 14, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  Id.  On October 
14, 2006 the Board received a written statement from the 
veteran in which he wrote that he wanted to withdraw his 
appeal.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


